 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   REED GRANTHAM, CA Bar #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     JOHNE CHANDLER
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                       Case No. 6:19-po-00099-JDP
12                      Plaintiff,
                                                      REQUEST FOR RULE 43 WAIVER OF
13    vs.                                             APPEARANCE; ORDER
14    JOHNE CHANDLER,
15                     Defendant.
16
17
18           Pursuant to Federal Rule of Criminal Procedure 43(b)(3), Johne Chandler, having been
19   advised of his right to be present at all stages of the proceedings, hereby requests that this Court
20   permit her to waive his right to personally appear at all non-substantive proceedings. Mr. Chandler
21   agrees that his interests shall be represented at all times by the presence of his attorney, the Office
22   of the Federal Defender for the Eastern District of California, the same as if he were personally
23   present, and requests that this Court allow his attorney-in-fact to represent his interests at all times.
24   //
25   //
26   //
27   //
28
                                                     Respectfully submitted,
 1
 2   Date: August 14, 2019                   /s/ Original Signature on File
                                             JOHNE CHANDLER
 3
 4
                                             HEATHER E. WILLIAMS
 5                                           Federal Defender
 6   Date: August 13, 2019                   /s/ Reed Grantham
                                             REED GRANTHAM
 7                                           Assistant Federal Defender
                                             Attorney for Defendant
 8                                           JOHNE CHANDLER
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     Chandler - Request for Rule 43 Waiver
                                                2
 1
 2                                                ORDER
 3            Defendant’s request for a waiver of appearance is granted. Pursuant to Rule 43(b)(3),
 4   defendant’s appearance is waived at all non-substantive pretrial proceedings until further order of
 5   the court.
 6
 7   IT IS SO ORDERED.
 8
 9   Dated:       August 19, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     Chandler - Request for Rule 43 Waiver
                                                     3
